Name: 82/336/EEC: Commission Decision of 7 May 1982 approving a programme for the fishery products sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-03

 Avis juridique important|31982D033682/336/EEC: Commission Decision of 7 May 1982 approving a programme for the fishery products sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 153 , 03/06/1982 P. 0021 - 0022*****COMMISSION DECISION of 7 May 1982 approving a programme for the fishery products sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (82/336/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 3 June 1981 the French Government submitted a programme for the fisheries sector in France and most recently sent further information on that programme on 21 January 1982; Whereas the aim of the programme is the fuller exploitation of available resources; whereas it seeks to promote the rationalization and modernization of existing canning, processing and marketing installations and equipment for fishery products and to establish new capacities where market outlets are available; whereas the programme also aims to improve the quality of finished products and to promote the marketing of new products, thus increasing the value added to the basic products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme can only be approved subject to decisions to be taken on the common fisheries policy; Whereas, pursuant to Article 9 of Regulation (EEC) No 355/77, projects drawn up within the framework of the programme must contribute to improving the situation of Community fishermen; whereas this does not seem to be the case with installations essentially used for the processing of fishery products of non-Community origin or with cold stores not directly linked to production, processing or marketing facilities for fishery products; Whereas the programme includes sufficient of the information referred to in Article 3 of Regulation (EEC) No 355/77 to show that the objectives specified in Article 1 of that Regulation may be achieved for the fisheries sector in France; Whereas the period fixed for the execution of the programme does not exceed that specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structure and of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the fishery products sector in France, which was submitted on 3 June 1981 and concerning which further information was last supplied on 21 January 1982 by the French Government in accordance with Regulation (EEC) No 355/77, is hereby approved subject to decisions to be taken on the common fisheries policy. 2. This approval is not granted for the part of the programme concerning the construction or modernization of cold stores, unless such cold stores are directly linked to production processing or marketing facilities for fishery products. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 7 May 1982 For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.